DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/15/2021 has been entered and made of record.  Claims 12-18 have been amended.  Claims 1, 2-10, 12-22 remain pending.

Response to Arguments
Regarding to claims 1, 10 and 19 rejections under 35 USC 112a and 112b, Applicant argued on page 11-12 
“The claimed sensor-acquired acceleration data is obtained simultaneously with pressure data by multi-component sensors. The pressure data is then converting into equivalent 3D acceleration data. Alternatively, sensor-acquired velocity data is obtained together with pressure data using the multi-component sensors, and then equivalent 3D velocity data is obtained by integrating the equivalent 3D acceleration data. As known to a person of ordinary skill in the art, the directly measured velocity or acceleration and the respectively indirectly measured one include the same signal (real velocity or acceleration) but are affected by different sensor-related noise (see, e.g., paragraph [0026] on page 7 of the originally filed application, hereinafter "OFA", that states "since the equivalent data and the sensor-acquired data include the same signal, a cooperative de-noising method is applied"). As pointed out in paragraph [0034] on page 10 of the OFA, "[in] other words, the equivalent acceleration data (integrated, if necessary, to equivalent velocity data) provides a reference for attenuating noise in the sensor-acquired data" (emphasis ours). It is then inherent that the sensor-acquired data is compared with the reference in order to attenuate its noise (see, e.g., paragraph [0007] on pages 3-4 of the OFA). 
Further, the OFA discloses an example of de-noising technique in paragraph [0035] on page 11 of the OFA. In this example, a high angular resolution complex wavelet transform (HARCWT) is applied to both sensor-acquired data and equivalent data yielding respective sets of complex coefficients. It is then described that "[each] complex coefficient corresponds to a wavelet. Phases and/or amplitudes in pairs of complex coefficients (one from the set of complex coefficients for the sensor-acquired data and another from the set of coefficients for the equivalent data) corresponding to the same wavelet are compared. If differences larger than predetermined thresholds are observed, the complex coefficient from the set corresponding to the sensor-acquired data is attenuated" (emphasis ours). Applicants respectfully submit that comparing HARCWT's coefficients and phases represents a comparison of the sensor-acquired data with respective equivalent data obtained based on the pressure data acquired simultaneously. Thus, the OFA provides explicit support to the claim language”.
Applicant’s arguments have been fully considered and they are persuasive therefore, Examiner withdraws said rejections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Data processing unit” in claim 10, 12-14 and 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1, 3-10, and 12-22 allowed.
The following is a statement of reasons for the indication of allowable subject matter.   
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claims 1, the prior art does not teach or suggest the claimed invention having “de-noising the sensor-acquired acceleration based on a comparison thereof with the equivalent 3D acceleration data, or de-noising the sensor-acquired velocity data based on a comparison thereof with equivalent velocity data obtained by integrating the equivalent 3D acceleration data”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 3-9, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claims 10, the prior art does not teach or suggest the claimed invention having “to de-noise the sensor-acquired acceleration based on a comparison thereof with the equivalent 3D acceleration data, or to de-noise the sensor- acquired velocity data based on a comparison thereof with equivalent velocity data obtained by integrating the equivalent 3D acceleration data”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 12-18, the claims have been found allowable due to their dependencies to claim 10 above.
Regarding claims 19, the prior art does not teach or suggest the claimed invention having “de-noising the sensor-acquired acceleration based on a comparison thereof with the equivalent 3D acceleration data, or de-noising the sensor-acquired velocity data based on a comparison thereof with equivalent velocity data obtained by integrating the equivalent 3D acceleration data”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 20-22, the claims have been found allowable due to their dependencies to claim 19 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862